HUTCHINSON, Justice,
dissenting.
I concur with that portion of the majority opinion which sets forth the limits on a referee’s duty to advise an unemployment compensation claimant at a hearing. I would, however, not disturb the referee’s finding of fact affirmed by the board, which is based on the reasonable inference that the adult son of the principal shareholder of a closely held corporation operating a restaurant had authority in the course of his employment by that corporation to direct and give reasonable instructions to a short order cook. I, therefore, dissent.